     Case 4:21-cv-00467-P Document 18 Filed 05/24/21                 Page 1 of 7 PageID 81



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  FT. WORTH DIVISION

CAMERON THOMPSON,                              §
                                               §
       Plaintiff                               §
                                               §
v.                                             §       CASE NO. 4:21-CV-00467-P
                                               §
BUDCO FINANCIAL SERVICES,                      §
INC., ET AL.,                                  §
                                               §
       Defendants.                             §

                 DEFENDANT ROYAL ADMINISTRATIVE SERVICES, INC.’S
                 ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

       Defendant Royal Administrative Services, Inc. (“Royal”) answers the Complaint [Dkt. No.

1] as follows:

                                             ANSWER

       1.        Admits the allegations in paragraph 1 of the Complaint.

       2.        Admits the allegations in paragraph 2 of the Complaint.

       3.        Denies the allegations directed to this Defendant, and denies for lack of knowledge

or information sufficient to form a belief as to the truth of each and every other allegation in

paragraph 3 of the Complaint.

       4.        Denies the allegations in paragraph 4 of the Complaint.

       5.        Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 5.

       6.        Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 6.




                                                   1
    Case 4:21-cv-00467-P Document 18 Filed 05/24/21                Page 2 of 7 PageID 82



       7.      Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 7.

       8.      Admits the allegations in paragraph 8 of the Complaint.

       9.      Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 9 of the Complaint.

       10.     Admits the allegations directed to this Defendant, and denies for lack of knowledge

or information sufficient to form a belief as to the truth of each and every other allegation in

paragraph 10 of the Complaint.

       11.     Denies the allegations in paragraph 11 of the Complaint.

       12.     Denies the allegations in paragraph 12 of the Complaint.

       13.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 13 of the Complaint.

       14.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 14 of the Complaint.

       15.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 15 of the Complaint.

       16.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 16 of the Complaint.

       17.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 17 of the Complaint.

       18.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 18 of the Complaint.




                                                 2
    Case 4:21-cv-00467-P Document 18 Filed 05/24/21                 Page 3 of 7 PageID 83



       19.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 19 of the Complaint.

       20.     Denies for lack of knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 20 of the Complaint.

       21.     Admits the documents are designated as Exhibit “A” to the Complaint, but denies

each and every other allegation in paragraph 21 of the Complaint.

       22.     Denies the allegations in paragraph 22 of the Complaint.

       23.     Denies the allegations in paragraph 23 of the Complaint.

       24.     Denies the allegation in paragraph 24 of the Complaint.

       25.     Denies the allegations set forth in paragraph 25 of the Complaint.

       26.     Repeats the responses to the allegations incorporated in paragraph 26 of the

Complaint.

       27.     Denies the allegations in paragraph 27 of the Complaint.

       23.     Denies the allegations set forth in misnumbered paragraph 23 of the Complaint.

       23.     Denies the allegations set forth in misnumbered paragraph 23 of the Complaint.

       24.     Denies the allegations set forth in misnumbered paragraph 24 of the Complaint.

       25.     Denies the allegations set forth in misnumbered paragraph 25 of the Complaint.

       26.     Denies the allegations set forth in misnumbered paragraph 26 of the Complaint.

       27.     Denies the allegations set forth in misnumbered paragraph 27 of the Complaint.

       28.     Denies the allegations set forth in paragraph 28 of the Complaint.

       29.     Repeats the responses to the allegations incorporated in paragraph 29 of the

Complaint.

       30.     Denies the allegations set forth in paragraph 30 of the Complaint.




                                                 3
    Case 4:21-cv-00467-P Document 18 Filed 05/24/21                 Page 4 of 7 PageID 84



       31.     Denies the allegations set forth in paragraph 31 of the Complaint.

       32.     Denies the allegations set forth in paragraph 32 of the Complaint.

       33.     Denies the allegations set forth in paragraph 33 of the Complaint.

       34.     Denies the allegations set forth in paragraph 34 of the Complaint.

       35.     Repeats the responses to the allegations incorporated in paragraph 35 of the

Complaint.

       36.     Denies the allegations in paragraph 36 of the Complaint.

       37.     Denies the allegations in paragraph 37 of the Complaint.

       38.     Denies the allegations in paragraph 38 of the Complaint.

                                      AFFIRMATIVE DEFENSES

       39.     Royal asserts the following affirmative defenses without altering plaintiff’s burden

of proof on any of the issues in this action.

       40.     The Complaint fails to state any plausible claim upon which relief may be granted.

       41.     No act or omission by Royal caused any compensable injury, or any compensable

injuries sustained was caused by the acts or omissions of others, including third parties over which

Royal had no control, and/or by the acts and omissions of Plaintiff.

       42.     The Complaint fails to specify when the subject calls were made. To the extent any

calls were made more than four years before filing of the Complaint, the claims asserted in the

Complaint are barred by the Statute of Limitations.

       43.     Royal’s actions, practices and procedures were reasonable and taken in good faith

and with the well-founded belief that such conduct was at all times in compliance with applicable

laws, rules and regulations. To the extent any conduct alleged in the Complaint may be actionable,

such conduct was unintentional and occurred despite Royal’s good-faith efforts to be compliant.




                                                 4
    Case 4:21-cv-00467-P Document 18 Filed 05/24/21                   Page 5 of 7 PageID 85



        44.     The telephone calls that are the subject of the Complaint were encouraged, invited

and initiated by consent, and/or made in the context of an established relationship.

        45.     The claims for damages, including treble damages, in the Complaint are barred as

Royal did not knowingly or willfully make the alleged telephone calls in violation of the TCPA or

any other statute, rule or regulation.

        46.     Any act or omission other than by Royal, which form a basis of the claim asserted

in the Complaint, occurred without Royal’s knowledge, authorization, consent, ratification or

approval.

        47.     Any claims for damages sought can only be predicated upon the intervening and

superseding conduct and omissions of third parties and third persons other than Royal.

        48.     The failure to exercise reasonable care and diligence caused or contributed to any

alleged injury or damages, and any recovery must therefore be eliminated or reduced

proportionately.

        49.     There has been a failure to take reasonable measures to mitigate any compensable

injuries sustained.

        50.     For all telephone calls of the subject of the Complaint, consent was received.

        51.     The claims asserted in the Complaint are barred by the doctrines of waiver,

estoppel, ratification, laches, and release.

        52.     Any legal duties owed based upon the allegations in the Complaint have been fully

performed, satisfied or waived.

        53.     Plaintiff’s claims are barred by the doctrine of in pari delicto.

        54.     Any claim for damages must be set off by Plaintiff’s inequitable and wrongful

conduct.




                                                   5
    Case 4:21-cv-00467-P Document 18 Filed 05/24/21                 Page 6 of 7 PageID 86



       55.     To the extent Plaintiff sustained any damages, such damages are de minimis and

non-actionable.

                                         PRAYER FOR RELIEF

       WHEREFORE, Defendant Royal Administrative Services, Inc., respectfully requests that

upon final hearing or trial the Court enter judgment granting the following relief:

                   (a) a take-nothing judgment in favor of Royal;

                   (b) costs of the court;

                   (c) attorney’s fees; and

                   (d) general relief.

                                                     Respectfully submitted,

                                                     JOHNSON, RIAL & PARKER, P.C.

                                                     By: /s/ Hamilton Rial
                                                        Hamilton Rial
                                                        State Bar No. 16824980
                                                        3660 Stoneridge Rd., B-102
                                                        Austin, Texas 78746
                                                        Telephone No. (512) 322-8118
                                                        Facsimile No. (512) 697-0039
                                                        hrial@johnson-rial-parker.com
                                                        Attorneys for Royal Administrative
                                                        Services, Inc.




                                                 6
   Case 4:21-cv-00467-P Document 18 Filed 05/24/21                Page 7 of 7 PageID 87



                                      CERTIFICATION

      I hereby certify that on the 24th day of May, 2021, a copy of the foregoing was filed

electronically and served by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s CM/ECF System.



                                                           /s/ Hamilton Rial
                                                           Hamilton Rial




                                               7
